Title: To Thomas Jefferson from Thomas Cooper, 18 May 1825
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia S. Carolina
May 18 1825
I send you a newspaper paragraph of mine, which I have published with a view to do good. The proceedings of the State of Georgia strike me with horror. My facts, are from a friend & neighbour (Genl Wade Hampton) who has just arrived from New Orleans through the Creek nation. I cannot doubt your agreeing with my views of this melancholy subject. I have sent copies to heads of Departments at Washington, and one to Ritchie at Richmond.I send you also, a piece published in the Columbian Observer of Philadelphia. The press is not so much under controul of the Clergy there as it was half a dozen years ago.My health, and that of my family has not been good for 6 months past. All my children have been afflicted with influenza, and I am not well. I shall try a more northern climate for a short time and go by Sea to New York & Boston, and return by land taking Charlottesville in my road. I rejoice sincerely at your prospects of success. I hope you can hold up against clerical opposition; but the Priesthood will oppose as far as possible, all introduction of sound learning, and useful, substantial knowledge. They are is the back ground here. Their rival establishments in Charleston, do not succeed. If the climate were unobjectionable, I should do very well here. However, I hope to see you this Summer, and to see you as well as your friends can reasonably hope.  Accept my most affectionate respect.Thomas Cooper